Name: Council Decision (EU) 2016/2118 of 28 October 2016 on the signing, on behalf of the Union, and provisional application of the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Canada, of the other part
 Type: Decision
 Subject Matter: America;  European construction;  international affairs;  cooperation policy
 Date Published: 2016-12-03

 3.12.2016 EN Official Journal of the European Union L 329/43 COUNCIL DECISION (EU) 2016/2118 of 28 October 2016 on the signing, on behalf of the Union, and provisional application of the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Canada, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(1) and Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 212(1), in conjunction with Article 218(5) and second paragraph of Article 218(8) thereof, Having regard to the joint proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 8 December 2010 the Council authorised the Commission and the High Representative to open negotiations with Canada for a Framework Agreement to replace the Joint Political Declaration on EU-Canada relations of 1996. (2) Taking into account the close historical relationship and progressively closer links between the Parties, as well as their desire to strengthen and widen relations in an ambitious and innovative way, the negotiations on the Strategic Partnership Agreement between the European Union and its Member States, of on the one part, and Canada, of on the other part (the Agreement) were successfully concluded by the initialling of the Agreement in Ottawa on 8 September 2014. (3) Article 30 of the Agreement provides for the provisional application of the Agreement before its entry into force. (4) The Agreement should be signed on behalf of the Union. The Agreement should be applied in part, on a provisional basis in accordance with Article 30 thereof, pending the completion of the procedures necessary for its conclusion. (5) The signing of the Agreement on behalf of the Union and the provisional application of parts of the Agreement is without prejudice to the allocation of competences between the Union and its Member States in accordance with the Treaties, HAS ADOPTED THIS DECISION: Article 1 1. The signing on behalf of the Union of the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Canada, of the other part, is hereby authorised, subject to the conclusion of the said Agreement. 2. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 1. Pending its entry into force, in accordance with Article 30 of the Agreement and subject to the notifications provided for therein, the following parts of the Agreement shall be applied provisionally between the Union and Canada, but only to the extent that they cover matters falling within the Union's competence, including matters falling within the Union's competence to define and implement a common foreign and security policy: (a) Title I: Article 1; (b) Title II: Article 2; (c) Title III: Article 4(1), Article 5 and Article 7(b); (d) Title IV:  Article 9, Articles 10(2), 10(3), 12(4), 12(5) and 12(10), and Articles 14, 15, 16 and 17,  Articles 12(6), 12(7), 12(8), 12(9) and Article 13, to the extent that these provisions are limited to matters for which the Union has already exercised its competences internally; (e) Title V: Article 23(2); (f) Title VI: Articles 26, 27 and 28; (g) Title VII: Articles 29, 30, 31, 32, 33 and 34, to the extent that these provisions are limited to the purpose of ensuring provisional application of the Agreement. 2. The date from which the Agreement will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council. Article 4 This Decision shall enter into force on the date following that of its adoption. Done at Brussels, 28 October 2016. For the Council The President M. LAJÃ Ã K